Citation Nr: 0011941	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-08 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2. Entitlement to an increased (compensable) evaluation for 
the residuals of a left thumb fracture.

3. Entitlement to an effective date earlier than February 26, 
1997 for a grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record contains a written statement which the veteran 
submitted directly to the Board since the last Supplemental 
Statement of the Case was prepared.  The veteran's 
representative has waived, in writing, review of the evidence 
by the agency of original jurisdiction, and the Board may 
therefore consider the statement without referring it to the 
agency of original jurisdiction for review prior to review by 
the Board.  38 C.F.R. § 30.1304(c) (1999).  However, as 
explained at the end of this decision, the statement contains 
information which requires the Board to remand the issue of 
entitlement to an increased (compensable) evaluation for 
hearing loss.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims of increased 
(compensable) evaluations for residuals of a fractured 
left thumb and entitlement to an effective date earlier 
than February 26, 1997 for tinnitus has been obtained by 
the RO.

2. The objective evidence shows that the residuals of the 
veteran's fractured thumb include no ankylosis, restricted 
range of motion or functional loss.

3. In a rating decision dated in October 1993 the RO denied 
entitlement to service connection for tinnitus; the 
veteran was notified of his procedural and appellate 
rights, but did not file an appeal.

4. On February 26, 1997 the RO received the veteran's request 
to reopen his claim for entitlement to service connection 
for tinnitus.

5. In August 1997 a VA examiner opined that it was as least 
as likely as not that the veteran had tinnitus as a result 
of noise exposure during active duty.

6. In a September 1998 Hearing Officer's decision the RO 
granted service connection for tinnitus and assigned a 10 
percent evaluation effective February 26, 1997.


CONCLUSIONS OF LAW

1. The criteria for an increased (compensable) rating for 
residuals of a fracture of the left thumb have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5010, 5224 (1999). 

2. An effective date earlier than February 26, 1997 for 
service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an increased (compensable) evaluation for the 
residuals of a left thumb injury

Factual Background

Service medical records from January 1955 show that the 
veteran reported that he had fallen on his hand while playing 
football in November 1954.  Examination revealed that the 
first metacarpal phalangeal joint was swollen and tender to 
pressure.  Pain was present when the thumb was forcibly 
extended or flexed.  X-ray study of the left thumb showed a 
slight density at first metacarpal phalangeal articulation on 
the radial aspect.  The opinion of the examiner was that it 
may have been a small chip fracture.  No other complaints or 
treatment was noted during the remainder of active duty and 
the report of the veteran's discharge examination notes no 
relevant residual or abnormality.

The veteran underwent a VA examination in July 1993.  He 
related complaints of left thumb pain in cold or damp 
weather.  On examination active range of motion of all upper 
extremity joints was normal, except the flexion of the thumb 
interphalangeal joint to 60 degrees on the left, and to 90 
degrees on the right.  The examiner noted that the veteran 
was ambidextrous, but mostly used his left hand.  There was 
tenderness to palpation of the metacarpal phalangeal joint of 
the left thumb.  The right grip was 75 pounds (lbs.) and the 
left was 40 lbs.  The left thumb metacarpal phalangeal joint 
was more prominent than the right one.  The diagnoses were 
fracture left thumb by history and injury of the left thumb.  
X-rays showed no obvious recent fracture or dislocation.

In October 1993 entitlement to service connection for 
residuals of a left thumb fracture was established effective 
in March 1993.  A noncompensable evaluation was assigned.

In a February 1997 statement the veteran related that his 
thumb was injured a second time during active duty when a 
large box shifted and crushed the makeshift splint used to 
treat the original injury.  The veteran explained that when 
the thumb was x-rayed for the first time the doctor told him 
that the "ball joint" was split and had started to heal 
with the split being filled with bone.  The doctor warned 
that to surgically correct the joint could cause permanent 
stiffness.  The problems had increased over the years.  He 
also stated that a doctor had told him in an informal 
conversation during service that he had gotten mild 
frostbite.

The veteran was afforded another VA examination in July 1997.  
He gave a history of declining surgery on his left thumb 
because he was told by medical officers that the procedure 
may have resulted in a decreased range of motion.  The thumb 
had bothered him on and off since 1954, with increased pain 
during cold weather.  He had not seen a doctor in 1997 for 
his thumb.  The objective findings were that the veteran had 
normal configuration of both hands.  There was a small, well-
healed, slightly red surgical scar over the anterior and 
medial aspect of his left thumb.  The range of motion of the 
thumbs of both hands was normal.  Motor strength of all 
fingers of both hands was normal and symmetrical.  The 
veteran's grip strength was normal and reflexes at the wrist 
were normal.

The anatomical defect found was a small, slightly red 
surgical scar over the medial anterior aspect of the left 
thumb.  Functionally, the left thumb appeared normal.  The 
tip of the thumb was able to touch approximate all fingers.  
The thumb on both hands could be folded over the palm of the 
hand to the fifth finger.  The veteran was able to grasp 
objects such as a pin, a book and a small jar.  Sensory 
examination was normal in both hands.  Motor strength of the 
right and left hand was symmetrical and normal.  X-rays of 
both hands showed slight degenerative changes of both thumbs 
present, especially a bit more on the left than the right, 
the hand appeared within normal limits.  The diagnosis was 
status post fracture of the left thumb.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in June 1998.  His testimony was that he was left-
handed.  He compared the pain to a toothache, and he stated 
that it hurts more in bad weather.  He often dropped things 
due the pain, and his disability slowed down his productivity 
at work where he used a computer.  The pain increased when he 
had to grip something especially tight, like a tool.  The 
veteran had no other injuries to his hand since service. 

Pursuant to the veteran's request another hearing was held 
before a hearing officer in May 1999.  The veteran testified 
that numbness and aching pain had developed in his left thumb 
and that pain had spread to his index finger.  He was left 
handed and he often dropped things he was holding in his left 
hand.  The pain was nearly constant and the veteran rated it 
as a 2 or 3 on a scale of 10.  He sometimes noticed swelling 
after working in the yard.  He had problems picking up heavy 
objects, not as a result of pain or weakness, but lack of 
sensation.  With regards to the circumstances of the injury, 
the veteran testified that the ship moved, and he slipped and 
fell and hit his thumb on the deck of the ship and it split 
the ball joint. 

Pertinent Law and Regulations

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7.  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (1999).  

The veteran's left thumb disability is currently evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5224 (1998), which provides for a 10 percent evaluation where 
there is favorable ankylosis of a thumb.  A 20 percent 
evaluation is warranted under this diagnostic code where 
there is unfavorable ankylosis.  The determination of whether 
ankylosis is favorable or unfavorable depends upon whether 
the veteran can bring his thumb to within two inches (5.1 
centimeters) of the transverse fold of the palm.  38 C.F.R. § 
4.71a, Notes preceding Diagnostic Code 5220 (1999).

Analysis

In this case, the Board finds that an increased (compensable) 
evaluation for the veteran's left thumb disability is not 
warranted.  The service medical records do not reflect that 
the veteran's thumb was "split at the ball joint" as 
described by the veteran.  The examining medical officer's 
opinion was it may have been a small chip fracture.  No 
ankylosis was noted.  The remaining service medical records 
contain no further record of complaints, abnormalities or 
treatment pertaining to the left thumb.  

Likewise the post-service medical evidence fails to document 
a disability of the left thumb productive of a compensable 
rating.  For example, on VA medical examination in July 1993, 
the examiner indicated that there was a 30 degree difference 
in range of motion between the right and left thumbs, but no 
ankylosis was noted.  In addition, X-ray examination showed 
no abnormality.  The July 1997 VA examination found that the 
veteran's left thumb had actually improved.  Range of motion, 
motor strength and grip strength was normal, as were reflexes 
at the wrist.  Functionally, the left thumb appeared normal.  
The tip of the thumb was able to touch approximate all 
fingers and the thumb could be folded over the palm of the 
hand to the fifth finger.  The veteran was able to grasp 
different objects and sensory examination was normal in both 
hands.  Motor strength symmetrical and normal bilaterally and 
x-rays of both hands showed slight degenerative changes of 
both thumbs present, especially a bit more on the left than 
the right, but the hand appeared within normal limits.  38 
C.F.R. § 4.71a, Diagnostic Code 5224 (1999).  There is no 
evidence in the record of ankylosis.

The Board notes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  VA regulations require that 
a finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  In 
this case, the Board notes that the subjective complaints of 
pain do not warrant entitlement to an additional rating for 
functional loss .  The most recent diagnostic studies reflect 
slight degenerative changes, however the examiner found no 
functional impairment of the veteran's left thumb. 

In light of the findings of slight degenerative changes, the 
Board has also considered the Diagnostic Code which is for 
application in cases of traumatic arthritis, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Because no major joints are 
involved, the veteran would not be entitled to a compensable 
evaluation under this provision either.

Thus, the Board finds upon consideration of all of the 
evidence of record that an increased (compensable) rating for 
the veteran's left thumb disability is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).



Claim for an effective date earlier than February 26, 1997
 for service connection for tinnitus

Factual Background

The veteran's initial claim for benefits was a VA Form 21-
526, Application for Compensation or Pension, received on 
March 31, 1993.  The disabilities for which benefits were 
sought were listed as a fractured left thumb, bilateral 
hearing loss and tinnitus.
Private medical records received at the RO in June 1993 from 
T.R., M.D. show that the veteran was referred for treatment 
of severe ear wax and infection, and vertigo.  The records 
are otherwise mostly illegible.

In an October 1993 rating decision the RO granted service 
connection for residuals of a left thumb fracture and denied 
service connection for hearing loss and tinnitus.  The claims 
file contains a November 1993 letter which advised the 
veteran of the decision, and notified him of his procedural 
and appellate rights.  The veteran did not file a notice of 
disagreement to the October 1993 rating decision.

The next communication referable to a claim for benefits was 
a letter from the veteran, received by the RO on February 26, 
1997, wherein it was noted that the veteran wished to seek an 
increased rating for the service-connected residuals of a 
left thumb fracture and reopen his claim for service 
connection for hearing loss and tinnitus.  He contended that 
his service medical records failed to reflect that he failed 
the hearing test at his separation examination, and that no 
one told him that he needed to go a VA hospital after 
discharge for re-examination.  In March 1997 the veteran 
submitted private medical records from October and November 
1995 which showed hearing loss and noted complaints of 
constant long-term tinnitus and a history of noise exposure 
in the military.

In August 1997 the veteran was afforded a VA audio 
examination.  The examiner noted the veteran's complaints 
with regards to tinnitus.  The diagnosis was bilateral, mild 
to moderately-severe high frequency (2000-4000 Hz) 
sensorineural hearing loss.  It was the examiner's opinion 
that it was as least as likely as not that the hearing loss 
and tinnitus were due to acoustic trauma in the service.

In November 1997 the RO, inter alia, found that new and 
material evidence adequate to open the veteran's claim for 
service connection for hearing loss and tinnitus had not been 
submitted.

In June 1998 the veteran appeared before a Hearing Officer 
and testified in support of his claims.  The testimony was 
consistent with his earlier contentions.  In September 1998 
the veteran was afforded another VA examination.  The 
examiner opined that the veteran's hearing loss and tinnitus 
were due to noise exposure during service.

Subsequently in September 1998, a VA Hearing Officer's 
decision, inter alia, granted service connection for tinnitus 
and assigned a 10 percent evaluation effective February 26, 
1997.  The veteran timely filed a Notice of Disagreement and 
Substantive Appeal with regards to the effective date of the 
award.  The veteran offered additional testimony in support 
of this claim to a Hearing Officer in May 1999.  He contended 
that had the RO looked at his service medical records and 
granted him a VA audiological examination at the time of his 
March 1993 claim, service connection would have been granted 
at that time.  

Pertinent Laws and Regulations

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (1999).  Once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c).  

Generally, the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The effective date of grant of benefits based upon 
new and material evidence following final disallowance shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).


Analysis

In this case, the RO denied the veteran's claim for service 
connection for tinnitus in a rating decision dated in October 
1993.  The veteran did not file a timely appeal and, thus 
that determination is final.  38 U.S.C.A. § 7105.

The veteran's application to reopen his claim for service 
connection for tinnitus was received on February 26, 1997.  
In September 1998, a Hearing Officer granted service 
connection for tinnitus and assigned a 10 percent rating, 
effective from February 26, 1997.  

The veteran contends that service connection for tinnitus 
should be granted effective from the date of his original 
claim in March 1993.  The veteran's contention, however, 
overlooks the provisions of 38 C.F.R. § 3.400(q)(1)(ii), 
which provide that the effective date of the grant of 
benefits based on new and material evidence following a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  As the 
October 1993 determination by the RO is final, it follows 
that service connection for tinnitus may only be granted from 
the date of receipt of the reopened claim.  In this case, the 
veteran's reopened claim for service connection was received 
on February 26, 1997.  As such, disability compensation may 
not be paid from a date prior thereto.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign an earlier effective date. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for an 
earlier effective date.

ORDER

Entitlement to an increased (compensable) evaluation for the 
residuals of a left thumb fracture is denied.

Entitlement to an effective date earlier than February 26, 
1997 for a grant of service connection for tinnitus is 
denied.



REMAND

Initially, the Board finds that the veteran's claim for an 
increased (compensable) evaluation for hearing loss is well 
grounded.  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the Rating Schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).

A review of the record indicates the veteran has identified 
medical records pertinent to his claim for a compensable 
evaluation of service-connected hearing loss which are not 
included in the claims file.  The veteran provided 
correspondence directly to the Board during the pendency of 
his appeal which indicated that he received a complete 
hearing examination at the Long Beach, California VA Medical 
Center (MC).  He indicated that he had received hearing aids 
from VA as a result of the examination.  The Board finds that 
these records should be obtained for an adequate 
determination of the issue on appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1. The RO should obtain the records 
identified by the veteran in the 
January 2000 correspondence to the 
Board.  All pertinent evidence 
received should be associated with the 
claims file.

2. After the action requested above has 
been completed to the extent possible, 
as well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue of 
entitlement to an increased 
(compensable) evaluation for bilateral 
hearing loss.  

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 



